13‐0254‐cv 
       Barlow v. Liberty Maritime, et al. 




13-0254-cv
Barlow v. Liberty Maritime, et al. 
                                        
                    UNITED STATES COURT OF APPEALS 
                         FOR THE SECOND CIRCUIT 
                                                                 
                                        
                             August Term, 2013 
                                        
             (Argued: November 15, 2013         Decided: March 4, 2014) 
                                        
                            Docket No. 13‐0254‐cv 
                                                                 
                                        
                          GEORGE H. BARLOW, JR.,   
 
                                                                         Plaintiff‐Appellant,   
                                                
                                             ‐v.‐   
 
 LIBERTY MARITIME CORP., LIBERTY STAR SHIPPING CORP., LIBERTY SUN 
 CORP., LIBERTY SHIPPING GROUP L.P., LIBERTY SHIPPING GROUP LLC, in 
        personam, THE M/V LIBERTY SUN, HER ENGINES, TACKLE AND 
                                  EQUIPMENT, in rem. 
                                               
                                                                         Defendants‐Appellees. 
 
Before:                                                         
                      POOLER, RAGGI, AND WESLEY, Circuit Judges. 
                                                                        
               
       George H. Barlow, Jr. appeals a judgment entered following a jury trial in 
the United States District Court for the Eastern District of New York (Viktor V.  
Pohorelsky, Magistrate Judge) on claims arising out of injuries he suffered while 
working aboard the Motor Vessel Liberty Sun.  Barlow assigns two errors to the 
district court.  First he asserts that the district court should have instructed the 
jury on the “maritime rescue” doctrine, under which Barlow could only be held 
                                              1 
                                      




contributorily liable if the jury found his actions were not only unreasonable, but 
reckless.  Barlow also claims that the district court erred in failing to grant his 
post‐trial motion for judgment as a matter of law regarding his 
“unseaworthiness” claim.  We decline to adopt the maritime rescue doctrine and 
hold that in maritime injury cases, the proper standard of care is that of a 
reasonable mariner under the circumstances.  We also hold that Barlow was not 
entitled to judgment as a matter of law on his unseaworthiness claim.   
 
       AFFIRMED. 
                                                                        
                                               
                    RALPH J. MELLUSI, Tabak Mellusi & Shisha LLP, New York, 
                    NY (James Michael Maloney, Port Washington, NY on the 
                    brief), for Plaintiff‐Appellant. 
 
                    ELIZABETH A. MCCOY, (Gregory W. O’Neill, Thomas M. 
                    Rittweger, on the brief), Hill, Betts, & Nash, LLP, New York, 
                    NY, for Defendants‐Appellees.                                 
                                                                        
                                               
WESLEY, Circuit Judge: 
 
       George Barlow started going to sea as a deck hand in 1974.  He was 

twenty‐three.  In 1986, after working aboard ships for more than a decade, and 

without ever having attended college, he passed the merchant marine officer’s 

exam, licensing him to serve as an officer aboard U.S. flagged cargo vessels.  In 

1992 he received his master’s license, the merchant marine equivalent of a 

captain’s qualification.  Now retired, Barlow never actually took command of a 

ship, but did spend his whole career at sea aboard various vessels.  In March 



                                         2 
                                       




2007, Barlow took a job as third mate on the last of these vessels, the Motor 

Vessel Liberty Sun, a 33,000‐ton, 738‐foot‐long cargo ship.  

      Two months after Barlow took the job, the Liberty Sun steamed up the 

Amazon River to the Hermasa floating grain elevator in the port of Itacoatiara, 

Brazil.  Feeder barges bring grain, or in this case soy beans, from shore to the 




                                          3 
                                                     




terminal to be loaded onto larger seagoing vessels like the Liberty Sun, which 

moor in the river alongside the terminal.1  




                                                 

      1   As we shall see, this case involves a number of technical nautical terms. 
We offer a few definitions below to help our lubberly readers.  
        To “moor” a ship, is to “attach a vessel to a buoy, or buoys” or to “secure a 
vessel by attaching ropes to positions ashore.” C. W. T. Layton, Dictionary of 
Nautical Terms and Words 229 (Peter Clissold ed. 4th ed. 1994). Aboard ships, 
ropes or metal cables used for mooring (or any other purpose) are called “lines.” 
See id. at 205. A mooring buoy is a buoy “carrying a large ring or shackle, 
securely moored so that a vessel can be attached to it and ride in safety.” Id. at 
232. To “tie up” a ship is to secure it to a pier or mooring. It is synonymous with 
“to moor.” See American Association of Port Authorities, Glossary of Maritime 
Terms (2013) available at http://www.aapa‐
ports.org/Industry/content.cfm?ItemNumber=1077 (defining “to dock” as “To 
bring in a vessel to tie up at a wharf berth.”) (emphasis added). 
        “Fore” and “aft” are terms for forwards and backwards. Layton supra at 
145, 10. Aft, can also refer to the rear portion of the ship, id. at 10, and “bow” is 
the forward portion of the hull. Id. at 55. 
        A line “pays out” when it runs out or spools out. Id. at 252. For example, if 
one ship is towing another, the towing ship can increase the distance between the 
ships by “paying out” additional line. A line can also pay out rapidly or 
uncontrollably, if, as here, it is under tension and the tension is suddenly 
released.   
       
                                                        4 
                                                         




      On May 21, 2007 the Liberty Sun tied‐up alongside Hermasa.  To control 

her fore and aft movement, the Liberty Sun had three lines forward secured to 

mooring buoys, two lines aft to mooring buoys, and one line off the port quarter,2 

also to a mooring buoy.  She also had two starboard breast lines – lines 

perpendicular to the ship that control distance from the pier – that were married3 

to lines from the shore.  Additionally, there was one tug boat on the starboard 

bow at all times to fend the ship off the terminal.4 


                                                                                                                                              

       

       Upon entering port, ships are often secured using multiple lines to more 
finely control their movement.  For example, in tying a ship to a pier, lines that 
run perpendicular to the ship and the pier (“breast lines”), id. at 58, will control 
the ship’s distance from the pier, but may not adequately control its fore and aft 
movements.  Additional lines, that run diagonally, from an aft portion of the ship 
to a part of the pier further forward, or from a forward part of the ship, aft, may 
also be used. These are called “spring lines.” Id. at 328.  In this case, the Liberty 
Sun had breast lines to control her distance from the grain terminal, and various 
lines from the bow and stern to prevent her from moving forwards and 
backwards.  
       2 The port quarter is the rear left portion of the ship. Arthur Young, 

Nautical Dictionary 298 (2d ed. 1863). 
       3 To marry two lines is “[t]o join [them] together . . . .” Young, supra at 253.  

       4 Tug boats, or simply “tugs,” are used in ports to help put a ship in 

position for mooring. See Layton, supra at 369. In this case, the tug was in place to 
provide an occasional push to the Liberty Sun if she came too close to the grain 
terminal.  

                                                              5 
                                                     




      Three days after mooring, at about 5:15 AM, the forward breast line 

parted.  There was no wind or wave action at the time.  The only forces acting on 

the ship were the four‐knot current moving from bow to stern5 and the forward 

tug.  The tug was pushing away from the shore, exactly opposite to the now‐

parted breast line.6  

      The second mate, Timothy Schloemer, was the watch officer when the line 

parted.  He immediately notified Captain Donald Grosse who instructed 

Schloemer to assemble the crew and re‐attach the line.  The Captain also ordered 

the Chief Engineer to start the engines. Meanwhile, the remaining lines came 

under additional strain and approximately five minutes after the breast line 

parted, the starboard bow line parted.  

      Schloemer noted that the remaining forward lines were also in danger of 

snapping.  He described them as “running against brake[s].”  We understand 

him to mean that the winches used to control the lines were turning as a result of 


                                                 

      5  Front to back. Layton, supra at 335. 
       6 The breast line was pulling the ship in towards the shore and the tug was 

pushing away from it.  Ideally, the two forces would have counter acted each 
other to keep the Liberty Sun in place.  A diagram from the record best captures 
the ship’s mooring configuration.  It is included at the end of this opinion.  

                                                        6 
                                                     




the increased tension and that the lines were paying out slowly in spite of the 

fact that the winch brakes were engaged.  Schloemer ordered the boatswain to 

slacken the lines.  In the meantime, the rest of the crew began to assemble.  

      Barlow was the last crew member to arrive on the scene.  He was 

outranked by Schloemer.  Nonetheless, Barlow tried to take charge.  First, he 

argued with Schloemer about how best to slacken the line.  Schloemer told him 

that others were dealing with the problem and ordered him to do nothing.7 

Barlow initially tried to get the captain to intervene, but was unable to reach him 

on the ship’s internal telephone system.  He then sought to take matters into his 

own hands, and proceeded to one of the winches that controlled the forward 

mooring lines.   

      The standard method for operating a winch is to first start the motor, and 

next put it in gear.  Only then does one release the brake, and either pay out or 

take in line using the motor to control the rate at which the line pays out.  Barlow 

                                                 

      7  Barlow does not dispute that he was told to stand down, but 
characterizes Schloemer’s words to him as a “polite request” rather than an 
order.  Pl. Br. at 23.  Directions from an officer to a subordinate in an emergency 
are not requests, but orders to be obeyed, however phrased.  See 46 U.S.C. 
§ 11501(5) (permitting ship masters to confine disobedient sailors within the ship 
and place them on a diet of 1,000 calories per day “until the disobedience ends”).  

                                                        7 
                                      




decided to use his own method of operation, which he calls “bumping the 

brake.”  Barlow “bumped” the brake handle to loosen the brake’s grip on the 

winch, without first engaging the motor.  He hoped that, freed from the brake’s 

grip, the line would slacken and that he would then be able to re‐engage the 

brake.  In Barlow’s mind, “bumping the brake” was quicker than the standard 

operation of the winch, and would save him from greater danger by making it 

unnecessary to reach under the winch – near the dangerously taut line – to 

engage the motor.  

      Alas, even the best‐laid plans of mariners go awry.  After Barlow bumped 

the brake, the line paid out uncontrollably.  As it did, it whipped around the 

winch and hit him.  After the injury, Barlow remained aboard the Liberty Sun for 

a week, receiving treatment locally.  His wound soon became infected, however, 

and he returned to the United States in great pain.  

      In November 2008, Barlow commenced this action in the United States 

District Court for the Eastern District of New York, against his employer, the 

Liberty Sun in rem, and the various entities associated with its ownership, 

management, and operation, in personam.  Barlow asserts claims for damages 




                                         8 
                                      




under a negligence theory and an admiralty cause of action against the owners of 

“unseaworthy” vessels.  

      Before trial, and in response to Liberty’s contention that Barlow’s actions 

contributed to his own injuries, Barlow submitted proposed jury instructions 

adopting the Fourth Circuit’s “maritime rescue doctrine.”  Barlow argued that 

the maritime rescue doctrine applied because he was acting under emergency 

circumstances and in bumping the brake he was attempting to rescue the ship 

and crew from the dangers of parting lines.  Under Barlow’s proposed 

instruction, the jury would have been required to find that his conduct was 

“wanton and reckless” before apportioning him any fault for his injuries.  The 

district court rejected this proposal and instead gave an “emergency” instruction.  

The court instructed the jury to consider the fact that Barlow was in a position 

where he must act quickly without opportunity for reflection, and that it should 




                                         9 
                                                     




hold him to the standard of a “reasonably prudent [seaman] . . . faced with the 

same emergency.”  Dist. Ct. Op. at 7 n. 3.8  

      With respect to his seaworthiness claim, Barlow also sought an instruction 

clarifying that the mooring lines were part of the ship.  The court rejected this 

                                                 

      8    In full, the court instructed the jury: 

             A  person  faced  with  an  emergency  and  who  acts  without 
             opportunity to consider the alternatives is not negligent if he 
             acts  as  a  reasonably  prudent  person  would  act  in  the  same 
             emergency, even if it later appears that he did not make the 
             safest  choice  or  exercise  the  best  judgment.    A  mistake  in 
             judgment  or  wrong  choice  of  action  is  not  negligence  if  the 
             person  is  required  to  act  quickly  because  of  danger.    This 
             rule applies where a person is faced with a sudden condition 
             which could not have been reasonably anticipated, provided 
             that the person did not cause or contribute to the emergency 
             by his own negligence.  
              
             If  you  find  that  the  plaintiff  was  faced  with  an  emergency 
             and  that  his  response  to  the  emergency  was  that  of  a 
             reasonably prudent seaman, then you will conclude that the 
             plaintiff  was  not  negligent.    If,  however,  you  find  that  the 
             situation  facing  the  plaintiff  was  not  sudden  or  should 
             reasonably have been foreseen, or was created or contributed 
             to  by  the  plaintiff’s  own  negligence,  or  that  the  plaintiffʹs 
             conduct  in  response  to  the  emergency  was  not  that  of  a 
             reasonable seamen, then you may find that the plaintiff was 
             negligent.  

      Dist. Ct. Op. at 7 n.3. 

                                                        10 
                                       




instruction, because Barlow made this request for the first time mid‐trial at the 

pre‐charging conference.  The court further found his request unnecessary and 

concluded that the “jury would reasonably understand from the extensive 

testimony in the case regarding the ship’s use and operation of the mooring lines 

that they were part of the ‘equipment’ referenced in the charge.”  Dist. Ct. Op. at 

18. 

       Following trial in November 2011, the jury returned a verdict for 

Defendants on Barlow’s unseaworthiness claim and, on the negligence claim, 

apportioned ten percent of the fault to Defendants and ninety percent to Barlow. 

The jury totaled damages at $446,000. 

       Following trial, Barlow timely moved for judgment as a matter of law 

under Federal Rule of Civil Procedure 50(b) as to his unseaworthiness claim; in 

the alternative he moved for a new trial under Federal Rule of Civil Procedure 

59(a), again requesting his proposed jury instructions.  The district court denied 

these motions by memorandum order on December 26, 2012.  Barlow now 

appeals.  




                                          11 
                                                       




                                                     Discussion 

A. The Negligence Claim 

1. The Jury Instruction    

       This case presents us anew with a question that is nearly as old as tort law 

itself: How does one judge the conduct of a man in physical peril?  Barlow 

asserts that acts of those in danger should be measured in light of the danger and 

not in spite of it. The exigencies of circumstance may prompt even the coolest 

heads to miscalculate and do otherwise than they would in calmer moments.  In 

this much, Barlow is correct.  Yet, this much does not tell us how to instruct a 

jury.   

       Litigants are entitled to a jury instruction on any theory of liability 

supported by law and the evidence.9  Here we must choose between two possible 

standards of care for maritime torts.  Under the maritime rescue doctrine, a 

would‐be rescuer, faced with an emergency, can only be held contributorily 

liable for injuries resulting from his rescue attempt, if his conduct was reckless 

                                                  

       9    We review the district court’s instructions de novo and will order a new 
trial if the instruction “[misled] the jury as to the correct legal standard or [did] 
not adequately inform the jury on the law.” Boyce v. Soundview Tech. Grp., Inc., 
464 F.3d 376, 390 (2d Cir. 2006) (internal quotations omitted).   

                                                          12 
                                         




and wanton.  Under the district court’s jury charge, a rescuer may be held liable 

for actions that were merely unreasonable under the circumstances.  We adopt 

the latter.   

        In the Nineteenth and early Twentieth Centuries, American courts 

generally assumed that 

        liability for risk‐creating conduct should not attach unless the person 
        creating the risk had been “at fault.”  “Fault” was used as a label by 
        which “blameworthy” conduct was admonished; the party “at fault” 
        was forced to pay for injuries he had caused.  It followed from this 
        conception of civil responsibility that a person who was himself “at 
        fault” should not be able to recover for his injuries, even if the risk of 
        those injuries had been created by another blameworthy person.  

G. Edward White, Tort Law in America: An Intellectual History 164 (2d ed. 

2003).  We have come to know this as the doctrine of contributory negligence: “In 

cases where both parties were blameworthy, [courts] let losses lie where they 

fell.”  Id.  

        But the doctrine of contributory negligence was a harsh one.  An injured 

plaintiff was unable to recover – and the defendant went unpunished – even if 

the plaintiff’s actions were much less blameworthy than those of the defendant.  

To mitigate the harshness of this rule, courts developed devices to avoid its 

application.  See Dole v. Dow Chem. Co., 30 N.Y.2d 143, 147‐48, 153 (1972); see also 

N.Y. CPLR § 1411.  
                                            13 
                                          




          One was the so‐called “rescue doctrine.”  Persons faced with emergencies 

must act quickly and are prone to mistakes that a jury, with the benefit of 

hindsight, might consider negligent.  Although courts applying the doctrine of 

contributory negligence may have been willing to deny recovery to a person 

whose negligence precipitated an emergency, they hesitated before applying it to 

someone who voluntarily exposed himself to danger in order to rescue others 

from it.  To protect would‐be rescuers, courts created the rescue doctrine.  Under 

the doctrine, defendants asserting the defense of contributory fault were required 

to show that a rescuer acted not just negligently, but recklessly, thus providing 

additional leeway to claims of rescuers.  See, e.g., N.Y. Pattern Jury Instr. Civil 

2:41.  

          In the maritime context, the rescue doctrine is articulated most clearly by 

the Fourth Circuit in Furka v. Great Lakes Dredge & Dock Co., Inc., 755 F.2d 1085, 

1088 (4th Cir. 1985) (Furka I) and Furka v. Great Lakes Dredge & Dock Co., 824 F.2d 

330, 332 (4th Cir. 1987) (Furka II).  In the Furka cases, a tug owned by the Great 

Lakes Dredge & Dock Company was engaged in dredging operations on a rough 

January day on the Chesapeake Bay.  The tug radioed for help.  The evidence 

conflicted, however, about whether the call for help indicated that human lives 



                                             14 
                                         




were in peril or that the tug was merely having mechanical difficulties.  

Regardless, Paul Furka, one of Great Lake’s employees, quickly responded to the 

distress call in a small power boat.  When he arrived at the tug, the tug’s captain 

refused to return to shore with him; Furka turned back.  On the return journey, 

however, Furka’s boat took on water and he drowned.  His widow then brought 

suit.  Furka I, 755 F.2 at 1087. 

       At trial the defendant argued that Furka was contributorily negligent both 

in assessing the need for a rescue and in executing it.  In Furka I, the Fourth 

Circuit, sitting in admiralty, applied the rescue doctrine.  It held that Furka could 

not be found contributorily liable unless his rescue attempt was wanton or 

reckless.  Furka I, 755 F.2d at 1088.  The court reasoned that  

       of all branches of jurisprudence, the admiralty must be the one most 
       hospitable to the impulses of man and law to save life and limb and 
       property.  The  best  traditions  of  seafaring  men  demand  that  we 
       honor attempts to rescue, unless the rescuer acts beyond the bounds 
       that  even  the  exigencies  of  the  moment  would  allow.  The  wanton 
       and  reckless  standard  reflects  the  value  society  places  upon  rescue 
       as  much  as  any  desire  to  avoid  a  total  defeat  of  recovery  under 
       common  law.  Law  must  encourage  an  environment  where  human 
       instinct is not insular but responds to the plight of another in peril. 

Id. at 1089 (internal citations and quotations omitted).  After a new trial and a 

second appeal, the Fourth Circuit held that this standard also applied to a 

rescuer’s assessment of whether the rescue was required.  Furka II, 824 F.2d at 
                                            15 
                                         




332.  The Ninth Circuit has explicitly followed Furka and the Fifth Circuit has 

adopted a similar rule. Wharf v. Burlington N. R.R. Co., 60 F.3d 631, 635 (9th Cir. 

1995); Grigsby v. Coastal Marine Serv. of Tex., Inc., 412 F.2d 1011, 1021 (5th Cir. 

1969).  

       Barlow would have us, too, adopt Furka.  As an initial matter, we agree 

with Barlow that, if Furka were the law in this Circuit, it would have been 

appropriate to give an instruction on its rescue doctrine.  Under the Furka 

doctrine, Barlow need not show that there was an emergency that required a 

rescue, he need only show that he actually believed a rescue was needed and that 

this belief was not reckless.  

       Every witness who testified on the matter said that a line under tension 

has the potential to snap back and kill anyone in its path.  Here, a jury could 

conclude from Barlow and Schloemer’s testimony that the lines were about to 

part.  The Captain himself said that the sailors on the forecastle were “at risk” 

and that this was an “emergency situation.”  Although some evidence indicates 

that the danger was subsiding by the time Barlow acted, Barlow’s belief that 

immediate action was required cannot be ruled “reckless” as a matter of law.  




                                            16 
                                                     




Accordingly, we find ourselves squarely presented with the question of whether 

to follow Furka.   

      As noted above, the rescue doctrine originated at a time when contributory 

negligence was an absolute bar to recovery.  Furka I, 755 F.2d at 1088‐89.  But 

maritime law has long used comparative fault in resolving competing claims of 

negligence between the injured and the tortfeasor, 10 and today a majority of the 

states do the same.11 Under comparative negligence, of course, even a negligent 

rescuer can recover, as Barlow did here.  Consequently, the principle justification 

for the rescue doctrine – encouraging rescue – has largely disappeared.  Under 

the reasonable person standard and comparative negligence, rescuers can be 

confident that even if they misstep, the emergency will be taken into account, 

and even if, under that circumstance, a jury finds their actions unreasonable, they 

will not necessarily be denied any recovery. Not surprisingly, then, the majority 




                                                 

      10  Socony‐Vacuum Oil Co. v. Smith, 305 U.S. 424, 431‐32 (1939). The 
abrogation of the contributory negligence defense in admiralty has a venerable 
pedigree.  As early as the Seventeenth Century, in cases of collisions at sea, 
where both parties were at fault, damages were divided evenly.  See The North 
Star, 106 U.S. 17, 20‐22 (1882). 
       11 1 Comparative Negligence Manual § 1:1 (3d ed.). 




                                                        17 
                                                     




rule in comparative negligence jurisdictions is that rescuers must act reasonably 

under emergency circumstances.  57B Am. Jur. 2d Negligence § 1015.12  

      We find no authority within our case law to support the application of the 

maritime rescue doctrine and our few holdings in this area apply the reasonable 

person standard.  Pedersen v. United States, 224 F.2d 212, 215 (2d Cir. 1955) 

presents one example.  There, plaintiff was on an oil barge attached to 

defendant’s ship.  Plaintiff saw that one of the breast lines that connected the 

barge to the ship was chaffing on the block.  Since fuel and steam lines also ran 

between the ship and barge, a parting of the line and separation of the vessels 

could have been dangerous.  Plaintiff shouted to the ship for help, but to no 

result.  He then managed to grab hold of a Jacob’s ladder13 that was hanging 

from the ship about eight feet above the barge deck.  After plaintiff had 

proceeded up several rungs of the ladder, the ladder came loose from the ship 

and plaintiff fell.  The district court held that plaintiff was contributorily 

negligent for failing to test the ladder before putting his weight on it.  On appeal, 

                                                 

      12 New York, for example, has adopted this rule.  See Rodriguez v. New York 
State Thruway Auth., 82 A.D.2d 853 (2d Dep’t 1981). 
      13 “Ladder with wooden rungs, or treads, and rope sides.” Layton, supra at 
187 (cross‐referencing “jack’s ladder”).  

                                                        18 
                                        




we applied a regular negligence standard and explained, much like the district 

court here, that the “emergency and possibility of harm to others were factors to 

be considered” in the analysis.  Id. at 215; see also The Cape Race, 18 F.2d 79 (2d 

Cir. 1927) (applying a regular negligence standard in a maritime salvage case). 

      Barlow, nonetheless, argues that we adopted an “early formulation” of the 

rescue doctrine in Badalamenti v. United States, 160 F.2d 422, 426 (2d Cir. 1947). 

We disagree.  Contrary to Barlow’s claim, Badalamenti applied the reasonable 

mariner standard.  In that case, a longshoreman was walking through a ship in 

an unlighted area when he fell through an open hatch.  A second longshoreman 

came looking for him and also fell.  We held that the second longshoreman was 

not contributorily negligent, even though the disappearance of his colleague 

gave him reason to be cautious.  We quoted Judge Cardozo: “The risk of rescue, 

if only it be not wanton, is born of the occasion.  The emergency begets the man.  

The wrongdoer may not have foreseen the coming of a deliverer.  He is 

accountable as if he had.”  Id. at 426 (quoting Wagner v. Int’l Ry. Co., 232 N.Y. 176, 

180 (1921)).  Barlow, seizing on the word “wanton,” argues that in Badalamenti 

we adopted a Furka‐like standard.  He misreads the case. 




                                           19 
                                                     




      In the sentence just before we quoted Judge Cardozo, we wrote that the 

facts did not suggest the plaintiff “to have been unreasonable or negligent” in 

proceeding to the rescue.  Id. (emphasis added).  We quoted Judge Cardozo 

because, as further review of Wagner reveals, he was applying a reasonableness 

standard.  Judge Cardozo makes the “wanton” reference when discussing the 

“normal” and “probable” urge to rescue.  Wagner, 232 N.Y. at 180.  These words, 

associated with a reasonableness standard, reflect the actual substance of Judge 

Cardozo’s holding.  Subsequent New York courts have similarly interpreted 

Wagner as applying a reasonableness standard.  See Rodriguez, 82 A.D.2d at 854.14 



                                                 

      14 We also find Barlow’s reliance on New York’s pattern jury instructions 
unpersuasive.  In cases where a plaintiff has attempted the rescue of a human 
life, New York Civil Pattern Jury Instruction 2:41 charges the jury that: 

            A person who is injured while attempting to rescue someone 
            else  from  danger  in  an  emergency  is  not  negligent  simply 
            because  the  rescue  attempt  itself  involved  danger  to  the 
            rescuer.  The law has a high regard for human life and efforts 
            to  save  it.    Danger  invites  rescue,  meaning  that  the  impulse 
            to  respond  to  an  urgent  need  for  assistance,  without 
            complete  regard  for  oneʹs  own  safety,  is  recognized  as 
            normal.  The law will not view an attempt to preserve life as 
            negligent  unless  the  attempt,  under  the  circumstances,  was 
            reckless.  

       
                                                        20 
                                                         




      Barlow finally argues that the unique perils of life at sea favor the Furka 

standard.  Rescues at sea are different than those on land, he argues, because 

there is often no fire department or even coast guard to call.  Because deliverance 

can only come from other sailors, Barlow contends, we must not hold rescuers 

liable, absent recklessness, lest they hesitate.  

      It is true that life at sea is generally more dangerous than life on land, but 

that is no reason to adopt Barlow’s rule.  As this case demonstrates, unreasonable 

rescues injure people just as surely as the emergency that begets them.  Barlow 

would have us hold the defendant liable for injuries resulting from actions that 

no reasonable mariner would have taken.  Indeed, under his rule, defendant would 



                                                                                                                                              

       

New York law is, of course, not binding on us when we sit in admiralty, but even 
if it were, we think this instruction misstates New York law.  All but the most 
ancient cases cited in the jury instruction’s commentary support a reasonable 
person standard.  See, e.g., Provenzo v. Sam, 23 N.Y.2d 256, 260 (1968) (requiring 
the plaintiff to “show that in attempting the rescue he acted as a reasonable man 
under the circumstances”); Rucker v. Andress, 38 A.D.2d 684, 685  (4th Dep’t 1971) 
(asking “whether plaintiff, in going to the rescue . . . was foolhardy or reasonable 
in the light of the emergency confronting him . . . .”); Tassone v. Johannemann, 232 
A.D.2d 627, 628 (2d Dep’t 1996) (“There is nothing in the record to suggest that 
the plaintiff reasonably could have believed that” a rescue was necessary).  

                                                             21 
                                                     




be liable even if no reasonable mariner would have even thought there was an 

emergency, let alone taken the actions Barlow did.  

      Of course, we should not hold rescuers to the same standard as those 

acting with time to plan.  But the reasonable seaman standard is quite forgiving, 

while recognizing that mariners may have particular skills for responding to 

emergencies.15  Here, the district court’s instruction properly emphasized that 

when acting quickly and under stress, even prudent seamen will make mistakes.  

Under a reasonable mariner standard, a rescuer is forgiven his mistakes, because 

of the circumstances in which he acted.  And under a comparative negligence 

regime, even if the rescuer acts unreasonably, he can still recover in proportion to 

his caution, as Barlow did here.  As Furka admits, the rescue doctrine came from 

a time when the rescuer’s slightest misstep could cost him any recovery 

whatsoever.  That is no longer the case. 




                                                 

      15 We note that the district court applied the standard of a reasonably 
prudent seaman, not that of a reasonably prudent person. This was correct. Those 
with special skills are expected to use their special skills. See Toth v. Cmty. Hosp. 
at Glen Cove, 22 N.Y.2d 255, 262 (1968). 

                                                        22 
                                        




2. The Jury’s Apportionment of Fault 

      Barlow also argues that, even under the district court’s instruction, the 

jury’s finding of ninety percent fault was excessive as a matter of law.  This 

argument is easily dismissed.  Barlow admits he operated the winch improperly 

and that this caused it to pay out.  There was also evidence that Barlow was 

specifically ordered not to operate the winch at all because others were 

addressing the problem.  A reasonable jury could easily have concluded that 

Barlow was acting contrary to orders in a way that disrupted the efforts of those 

in charge to safely re‐moor the ship.  This jury did conclude that he was thus 

primarily responsible for his own injuries.     

B. Unseaworthiness Claim 

      In admiralty, ship owners are strictly liable for injury resulting from the 

unseaworthiness of their vessel and the vessel’s appurtenances.  Mitchell v. 

Trawler Racer, Inc., 362 U.S. 539, 550 (1960).  Nonetheless, ship owners do not 

have a duty “to furnish an accident‐free ship.”  Id.  “The standard is not 

perfection, but reasonable fitness; not a ship that will weather every conceivable 

storm or withstand every imaginable peril of the sea, but a vessel reasonably 

suitable for her intended service.”  Id.  The liability is absolute in the sense that 



                                           23 
                                        




owners may be strictly liable, but relative in the sense that seaworthiness is 

determined by the purpose for which the ship is used.  The same vessel may be 

adequate sitting in port, or on a calm river, but unseaworthy if taken on a 

transoceanic voyage.  See Lester v. United States, 234 F.2d 625, 628 (2d Cir. 1956). 

      Barlow argues that because the Liberty Sun broke free from her moorings, 

a presumption arises that she was unseaworthy.  We disagree.  In several cases 

where a ship – or her mooring lines – have broken, we have applied a 

presumption of unseaworthiness against the owners.  In Martinez v. United States, 

for example, the fuel tanker, Arabian Sea, was moored in a New Hampshire river 

to unload jet fuel.  705 F.2d 658, 659‐60 (2d Cir. 1983).  She was expected to face 

strong currents for that stretch of river and was tied up with eighteen mooring 

lines, more than double her usual number.  Nonetheless, all eighteen mooring 

lines parted and the vessel floated free.  As the lines were parting, one of the 

ship’s sailors was injured while scrambling to secure her fuel lines.  He later 

brought suit.  With respect to his seaworthiness claim, we held that “[t]he fact 

that the ship broke loose from her moorings raised a presumption of 

unseaworthiness which the defendant” could only overcome with a showing of 

vis major.  Id. at 662.  We held that the defendant had not met this burden because 



                                           24 
                                        




“[t]he currents, even if three or four knots stronger than predicted by tables, were 

not so great that the vessel should not have been equipped to encounter 

them.”  Id.  

       We likewise applied this presumption in Oliveras v. Am. Exp. Isbrandtsen 

Lines, Inc., 431 F.2d 814 (2d Cir. 1970).  As the motor vessel Export Buyer rolled in 

“moderately heavy weather,” a hatch that had been pinned open slammed shut, 

injuring a sailor.  We held that the vessel was unseaworthy as a matter of law 

because “[t]here [was] no evidence that the weather conditions encountered at 

the time of plaintiff’s injury were the least bit unusual or unexpected.”  Id. at 816. 

There was no evidence of any other condition that forced the hatch shut except 

normal North Atlantic swells.  “Nothing more need be shown except that the 

device in question failed under conditions when it should have functioned 

properly.”  Id.  

       As these cases reflect, the fact that equipment fails is some evidence that it 

was unfit for the duties it was undertaking.  But it is not conclusive.  Forces 

beyond the reasonably foreseeable – vis major – may intervene.  In both Martinez 

and Oliveras we presumed that the ship was unseaworthy, because the forces 

acting on the ship were those normally expected.  


                                           25 
                                                      




       In this case, however, there was evidence of the unexpected.  Defendants 

argued that the tug fending the Liberty Sun off the grain terminal gave a sudden 

and unexpected surge that caused the lines to part.  There was evidence to 

support this theory.16  By contrast, Barlow offered no evidence to support his 

claim that the Liberty Sun was unseaworthy other than the mere fact that the 

lines parted.   

       The fact that the lines broke is relevant to whether the ship was defective, 

but, given the tug’s unforeseen push, it was insufficient to render the Liberty Sun 

defective as a matter of law.  As the Seventh Circuit has explained, “[a]lthough 

the doctrine of unseaworthiness entails liability without fault, there must still be 

a defect in the vessel.”  Hughes v. ContiCarriers & Terminals, Inc., 6 F.3d 1195, 1197 

(7th Cir. 1993).  The jury might have found for Barlow, but it did not.  We will 

not disturb this finding.  




                                                  

        Barlow responds that since the crew knew the tug was there, it was not 
       16

an unexpected force. It is true the tug was expected, but it does not follow that 
everything the tug would do was expected.  

                                                         26 
                                         




C. Barlow’s Remaining Arguments 

      We need not linger over Barlow’s remaining contentions.  First, he argues 

in a few conclusory sentences that the testimony of Defendants’ expert should 

have been excluded under Daubert.  Barlow raised this objection in limine, but 

failed to raise it at trial, and specifically withdrew his objection in his post‐trial 

briefing.  We therefore need not consider it.  United States v. Bilzerian, 926 F.2d 

1285, 1295 (2d Cir. 1991).  

      Finally, Barlow asserts that it was error for the district court to fail to 

mention specifically in its seaworthiness instruction that mooring lines are 

considered part of the vessel’s equipment.  District courts exercise broad 

discretion in formulating jury instructions and we think the court’s instruction 

was adequate.  Parker v. Sony Pictures Entm’t, Inc., 260 F.3d 100, 106‐07 (2d Cir. 

2001).  Since the whole case was about the mooring lines, we have no reason to 

think that the jury was confused.  




                                            27 
                                      




                                   Conclusion 

       To summarize, we hold that (1) the correct standard of care in maritime 

injury cases is that of a reasonable mariner under the circumstances and (2) since 

evidence supported the conclusion that abnormal forces were acting on the 

Liberty Sun at the time the lines parted, she was not unseaworthy as a matter of 

law.  We have considered Barlow’s remaining arguments find them without 

merit.  

       The judgment of the district court is AFFIRMED.                               




                                         28 
     




               




        29